

Exhibit 10.30
BANK OF HAWAII CORPORATION
2014 STOCK AND INCENTIVE PLAN

RESTRICTED STOCK GRANT AGREEMENT (PERFORMANCE BASED)
(FEBRUARY 26, 2016)
This Restricted Stock Grant Agreement (“Agreement”) dated February 26, 2016
(“Grant Date”), between Bank of Hawaii Corporation, a Delaware corporation
(“Company”), with its registered office at 130 Merchant Street, Honolulu, Hawaii
96813, and the executive of the Company or subsidiary of the Company (“Grantee”)
who as of the Grant Date is an Eligible Person under the Bank of Hawaii
Corporation 2014 Stock and Incentive Plan (“Plan”) and who is specified in the
“Notice of 2016 Restricted Stock Grant (Performance Based)” (“Notice”) attached
hereto.
1.    Grant of Restricted Shares. Effective as of the Grant Date,
the Human Resources and Compensation Committee of the Company’s Board of
Directors (“Committee”) has granted to Grantee the number of shares of
Restricted Stock (“Restricted Shares”) as specified in the Notice pursuant to
the Plan. Forty percent (40%) of the Restricted Shares are hereby designated as
“First Category Shares”, forty percent (40%) as “Second Category Shares”, and
twenty percent (20%) as “Third Category Shares”.
2.    Restrictions During Period of Restriction. The given category of
Restricted Shares shall be subject to forfeiture by Grantee and subject to the
restrictions on transfer specified in the Plan and this Agreement until the
“Period of Restriction” terminates as to such Restricted Shares. The Restricted
Shares shall vest in Grantee upon termination of the Period of Restriction (to
the extent that the Restricted Shares have not previously been forfeited). For
purposes of this Agreement, the term “Period of Restriction” shall mean the
period that commences on the Grant Date and terminates on March 1, 2019, after
the certification of achievement of service and financial performance objectives
as described in this Section 2 below.
As described below, the Period of Restriction shall terminate based upon the
level of achievement of specified financial performance criteria, where the
First Category Shares shall be conditioned upon “Return on Equity”, the Second
Category Shares shall be conditioned upon “Stock Price to Book Ratio”, and the
Third Category Shares shall be conditioned upon “Tier 1 Capital Ratio”
(“Financial Performance Criteria”). In this regard, the Period of Restriction
shall terminate with respect to the “Applicable Vesting Percentage” of the First
Category Shares and Second Category Shares, as the case may be, based upon the
Company’s achievement of the respective Financial Performance Criteria in
accordance with the following schedule:
Return on Equity and Stock Price to Book Ratio
Three Year Average Percentile Rank
Applicable Vesting
Percentage
75th and Above (Maximum)
100%
62.5th – 74.9th
75%
50th - 62.49th
50%
Below 50th
0%


4851-7320-4257.7    

--------------------------------------------------------------------------------



Further, the Period of Restriction shall terminate with respect to the
“Applicable Vesting Percentage” of the Third Category Units based upon the
Company’s achievement of the respective Financial Performance Criteria in
accordance with the following schedule:
Tier 1 Capital Ratio
Three Year Average Percentile Rank
Applicable Vesting
Percentage
65th and Above (Maximum)
100%
55th – 64.9th
75%
50th - 54.9th
50%
Below 50th
0%

For purposes of this Agreement, the terms “Return on Equity”, “Stock Price to
Book Ratio”, and “Tier 1 Capital Ratio” (as defined by the Federal Reserve Bank)
shall mean such terms as determined at year end for the banks that comprise the
S&P Supercomposite Regional Bank Index. With respect to the given Financial
Performance Criteria, the “Three Year Average Percentile” shall mean the
Company’s percentile level on the S&P Supercomposite Regional Bank Index for the
average of the numerical measures over the three years 2016, 2017, and 2018. The
Financial Performance Criteria shall be determined based on references to
measures and percentiles for the peer group banks that comprise the January 4,
2016, S&P Supercomposite Regional Bank Index (with peer group banks determined
by excluding banks with assets >$50B).
a.    Termination of Period of Restriction For First Category Shares
The Period of Restriction shall terminate on March 1, 2019, with respect to the
amount equal to the Applicable Vesting Percentage multiplied by the
First Category Shares, provided that: (i) the Committee shall have certified the
Three Year Average Percentile level for the Company’s “Return on Equity” that
corresponds to such Applicable Vesting Percentage; and (ii) Grantee is an
Employee on March 1, 2019.
b.    Termination of Period of Restriction Second Category Shares
The Period of Restriction shall terminate on March 1, 2019, with respect to the
amount equal to the Applicable Vesting Percentage multiplied by the
Second Category Shares provided that: (i) the Committee shall have certified the
Three Year Average Percentile level for the Company’s “Stock Price to Book
Ratio” that corresponds to such Applicable Vesting Percentage; and (ii) Grantee
is an Employee on March 1, 2019.
c.    Termination of Period of Restriction Third Category Shares
The Period of Restriction shall terminate on March 1, 2019, with respect to the
amount equal to the Applicable Vesting Percentage multiplied by the
Third Category Shares provided that: (i) the Committee shall have certified the
Three Year Average Percentile level for the Company’s “Tier 1 Capital Ratio”
that corresponds to such Applicable Vesting Percentage; and (ii) Grantee is an
Employee on March 1, 2019.
d.    Termination of Period of Restriction Upon Certain Terminations of
Employment
In addition to the termination of the Period of Restriction based on the
achievement of the service and financial performance objectives as described in
Sections 2.a-2.c above, the Period of Restriction shall terminate in connection
with certain terminations of Grantee’s employment with the Company and its
subsidiaries as described in this Section 2.d. Specifically, the Period of
Restriction for all of the Restricted Shares shall terminate (to the extent that
the Period of Restriction has not previously terminated or the Restricted Shares
have not previously been forfeited) upon the occurrence of any of the following:
(i) the death of Grantee; (ii) the Grantee ceasing to be an Employee due to
“disability” within the meaning of that term under Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”) and the regulations promulgated
thereunder; or (iii) upon or after the occurrence of a “Change in Control”
(within the meaning of Section 2.5

2.

--------------------------------------------------------------------------------



of the Bank of Hawaii Corporation Change-in-Control Retention Plan, restatement
effective December 17, 2009 (“Change-in-Control Plan”)) either (A) Grantee’s
employment with the Company and its subsidiaries is terminated by the Company
without “Cause” (within the meaning of Section 2.4 of the Change-in-Control
Plan) or (B) Grantee terminates employment with the Company and its subsidiaries
for “Good Reason” (within the meaning of Section 2.16 of the Change-In-Control
Plan).
e.    Committee Determinations; Section 162(m). The Committee shall certify
whether the Financial Performance Criteria for the First Category Shares, Second
Category Shares, and Third Category Shares have been achieved on or prior to
March 1, 2019. In the event that the Committee does not certify the Financial
Performance Criteria by March 1, 2019, due to the timing of available
information or other administrative delay, the Committee shall make its
certification as soon as possible thereafter and, to the extent that the
satisfaction of the Financial Performance Criteria is certified, the Restricted
Shares subject to vesting shall vest at the time of the making of the
certification (i.e., the Period of Restriction shall be terminated as of the
time of the certification). However, in this case, the service performance
objective (i.e., employment as of March 1, 2019) shall be treated as satisfied
if Grantee is an Employee on March 1, 2019. This Agreement shall be interpreted
and administered in a manner consistent with the intent that the Restricted
Shares granted hereunder comply with the requirements of the performance-based
compensation exception under Code Section 162(m).
3.    Forfeiture of Unvested Restricted Shares. Restricted Shares as to which
the Period of Restriction has not terminated shall be forfeited and transferred
to the Company upon the first to occur of: (a) Grantee’s ceasing to be an
Employee for any reason, whether voluntary or involuntary (other than for a
termination of employment described in Section 2.d), and (b) March 1, 2019.
However, as described in Section 2 above with respect to the termination of the
Period of Restriction on March 1, 2019, the Applicable Vesting Percentage of the
given category of Restricted Shares shall not be forfeited as of March 1, 2019,
to the extent that: (a) with respect to such Applicable Vesting Percentage of
such category of Restricted Shares, the Committee has, on or prior to March 1,
2019, certified that the corresponding Three Year Average Percentile level for
such Applicable Vesting Percentage has been achieved; and (b) the Grantee is an
Employee on March 1, 2019. In the event of a delay of the termination of the
Period of Restriction due to the Committee’s certification of the Financial
Performance Criteria after March 1, 2019 (as described in the above Section
2.e), then: (A) the Restricted Shares shall not be forfeited under 3(a) above if
Grantee is an Employee on March 1, 2019; and (B) the certification date shall
apply in lieu of March 1, 2019, as specified in 3(b) above. Grantee’s employment
shall not be treated as terminated in the case of a transfer of employment
within the Company and its subsidiaries or in the case of sick leave and other
approved leaves of absence.
4.    Issuance of Shares; Registration; Withholding Taxes. Restricted Shares
shall be issued in Grantee’s name, shall bear the restrictive legends as are
required or deemed advisable by the Company under the provisions of any
applicable law, and shall be held by the Company until all restrictions lapse or
such shares are forfeited as provided herein. The Company may postpone the
issuance or delivery of the Shares until (a) the completion of registration or
other qualification of such Shares or transaction under any state or federal
law, rule or regulation, or any listing on any securities exchange, as the
Company shall determine to be necessary or desirable; (b) the receipt by the
Company of such written representations or other documentation as the Company
deems necessary to establish compliance with all applicable laws, rules and
regulations, including applicable federal and state securities laws and listing
requirements, if any; and (c) the payment to the Company of any amount required
by the Company to satisfy any federal, state or other governmental withholding
tax requirements related to the issuance or delivery of the Shares. Grantee
shall comply with any and all legal requirements relating to Grantee’s resale or
other disposition of any Shares acquired under this Agreement.
5.    Share Adjustments. The number and kind of Restricted Shares or other
property subject to this Agreement shall be subject to adjustment in accordance
with Section 13 of the Plan.
6.    Rights as Shareholder. Unless otherwise provided herein, Grantee shall be
entitled to all of the rights of a shareholder with respect to the Restricted
Shares, including the right to vote such Shares and to receive dividends and
other distributions (not including share adjustments as described in Section 5
above) payable with respect to such Shares from and after the Grant Date.
Grantee’s rights as a shareholder shall terminate with respect to any Restricted
Shares forfeited by Grantee.

3.

--------------------------------------------------------------------------------



7.    Employment Rights. Neither the Plan nor the granting of the Restricted
Shares shall be a contract of employment of Grantee by the Company or any of its
subsidiaries. Grantee may be discharged from employment at any time by the
employing Company or subsidiary, subject to any employment contract that may
otherwise apply to Grantee.
8.    Amendment. This Agreement may be amended by the Committee at any time
based on its determination that the amendment is necessary or advisable in light
of any addition to, or change in, the Code or regulations issued thereunder or
any federal or state securities law or other law or regulation, or the Plan, or
based on any discretionary authority of the Committee under the Plan. Unless
necessary or advisable due to a change in law, any amendment to this Agreement
which has a material adverse effect on the interest of Grantee under this
Agreement shall be adopted only with the consent of Grantee.
9.    Section 83(b) Election. Grantee shall promptly deliver to the Company a
copy of any election filed by Grantee in respect of the Restricted Shares
pursuant to Code Section 83(b).
10.    Notices. Any notice or other communication made in connection with this
Agreement shall be deemed duly given when delivered in person or mailed by
certified or registered mail, return receipt requested, to Grantee at Grantee’s
address shown on Company records or such other address designated by Grantee by
similar notice, or to the Company at its then principal office, to the attention
of the Corporate Secretary of the Company. Furthermore, such notice or other
communication shall be deemed duly given when transmitted electronically to
Grantee at Grantee’s electronic mail address shown on the Company records or, to
the extent that Grantee is an active employee, through the Company’s intranet.
11.    Plan Governs. The Restricted Shares evidenced by this Agreement are
subject to the terms and conditions of the Plan and of this Agreement. In case
of conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall control. Capitalized terms used in
this Agreement and not defined herein shall have the meaning assigned in the
Plan unless the context indicates otherwise.
12.    Miscellaneous. This Agreement shall bind and benefit Grantee, the heirs,
distributees and personal representative of Grantee, and the Company and its
successors and assigns. This Agreement may be signed in counterparts, each of
which shall be deemed an original, and said counterparts shall together
constitute one and the same instrument. Capitalized terms not herein defined
shall have the meanings prescribed to them under the Plan.
BY ACCEPTING THE RESTRICTED SHARES GRANTED UNDER THIS RESTRICTED STOCK GRANT
AGREEMENT, GRANTEE AGREES TO ALL THE TERMS AND CONDITIONS DESCRIBED IN THIS
AGREEMENT AND IN THE PLAN.
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf by the undersigned, thereunto duly authorized, effective as of the Date
of Grant.
 
BANK OF HAWAII CORPORATION 


 
By ____________________________________
MARK A. ROSSI
Its Vice Chairman
 
 “Company”
 
Agreed and Accepted: 


 
_______________________________________
 
 “Grantee”




4.